Citation Nr: 1451836	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a lung disorder, to include bronchitis.

4.  Entitlement to service connection for a sinus disorder, to include sinusitis.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965 and from September 1965 to July 1978.  The Veteran died in October 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Nashville, Tennessee.

The issues currently on appeal were previously before the Board in January 2011.  The issues were remanded for further development and were returned to the Board for additional appellate review.

The Board notes that the Veteran died in October 2011.  In January 2012 the Veteran's surviving spouse submitted a claim for service connection for the cause of the Veteran's death, which was granted in a December 2012 rating decision.

In January 2013 the appellant expressed her desire to continue with her late husband's appeal.  In May 2013 the RO confirmed the appellant's substitution for the Veteran's appeal pursuant to the Veterans Benefits Improvement Act of 2008.  Pub. L. No. 110-389 § 212, 122 Stat. 4145, 4151 (2008).

As the appellant has been substituted for the Veteran, the issue of accrued benefits is moot.

The issues that are currently before the Board were again before the Board in November 2013 at which point they were remanded for further development.  The issues have now been returned to the Board for additional appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The Board apologizes for delay in the full adjudication of the Veteran's case. 


FINDINGS OF FACT

1.  The Veteran did not have diabetes, to include due to herbicide exposure, an eye disorder, bronchitis or sinusitis that was etiologically related to his active duty service.

2.  Giving the benefit of the doubt, the Veteran's right ear hearing loss was etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, an eye disorder, bronchitis and sinusitis were not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

2.  The criteria for service connection for right ear hearing loss were met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that bronchiectasis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bronchiectasis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Diabetes Mellitus

The Veteran asserted that he had diabetes as a result of in-service herbicide exposure.

The Board notes that the Veteran served in the US Navy aboard the USS Enterprise from November 1965 through May 1967 and the USS Intrepid from June 1967 through June 1969.  The Veteran reported that he was exposed to Agent Orange when he went inland to repair airplanes.

In September 2014 the Joint Services Records Research Center (JSRRC) reported that it had reviewed deck logs from each ship and found that neither ship docked, transited inland waterways or had personnel step foot in the Republic of Vietnam during the relevant time periods.  The JSRRC also noted that it reviewed the aviation historical summaries and found that no one was recorded as going ashore in Vietnam.

While the Board understands the Veteran's contentions and statements, the best evidence in this case provides evidence against the claim that the Veteran was ever on shore in Vietnam during the War.  The Board takes many factors into consideration, beyond the JSRRC report as the Board understand that not all sailors who leave their aircraft carrier would have a record of it.  However, in light of when the Veteran served, the ships he was on, when these ships were near Vietnam, the Board finds the Veteran's contention while possible, unlikely. 

Without any evidence to corroborate the Veteran's allegations of going ashore in Vietnam, the Board must find that the Veteran did not step foot in Vietnam, and thus the herbicide exposure presumptions are inapplicable.

Although the herbicide presumptions are inapplicable, the Board will analyze the issue of direct service connection.

The Veteran was first diagnosed with diabetes in approximately 1999, which is over 20 years after the Veteran separated from active duty service.

There is nothing in the record to suggest a link between the Veteran's diabetes and his active duty service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for diabetes is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Eye Disorder, Lung Disorder and Sinus Disorder

The Veteran asserted that he had an eye disorder, bronchitis and sinusitis related to his active duty service.

A review of the service treatment records shows a complaint of a watery right eye during service.  Upon separation from active duty the Veteran's eyesight and visual examination were normal.

The Veteran was also treated for acute bronchitis on several occasions during his active duty service.  In January 1967 an examiner noted a diagnosis of questionable chronic bronchitis.  Upon separation from active duty service there was no diagnosis of chronic bronchitis and the Veteran was evaluated as clinically normal.

There were no complaints of or treatment for sinusitis during active duty service.

Post-service treatment records show treatment for and complaints of bronchitis and sinusitis.

In May 2011 the Veteran was afforded a VA eye examination.  After a physical examination the examiner diagnosed age-related nuclear sclerotic cataracts with no visual impairment.  The examiner opined that the Veteran's cataracts were age related and therefore not associated with military service or any service-connected disability.  The examiner also noted that there was no evidence of diabetic-associated ocular disorders.

In May 2011 the Veteran was also afforded a VA examination of the nose, sinus, larynx and pharynx.  After a physical examination the examiner diagnosed rhinitis and COPD.

The examiner opined that the Veteran's lung condition (COPD) was not caused by or a result of his active duty service.  The examiner noted that there was no evidence of bronchitis in service and there was only one notation of an upper respiratory infection that resolved without residual disabilities.  The examiner noted that the Veteran's current condition was entirely due to smoking tobacco heavily for many years and the natural progression of the disease.

The examiner also opined that the Veteran's sinus condition (rhinitis) was not caused by or a result of his active duty service.  The examiner noted that the Veteran did not have notations of sinusitis in service and did not have a true diagnosis of sinusitis.  The Veteran had rhinitis which was caused by continual oxygen use that dried his nasal mucous membranes and caused nasal symptoms.

In April 2014 the examiner provided an addendum opinion for the issue of service connection for a lung disability to address the in-service treatment for bronchitis.  The examiner explained that the in-service treatment was for acute bronchitis with one notation of questionable chronic bronchitis.  The examiner noted that acute bronchitis has a "different etiology" than chronic bronchitis which represents "chronic inflammation of the bronchus, bronchioles and alveoli of the lungs due to long term smoking which chronically irritates these structures and leads to long term pathophysiology that persists for years."  The examiner noted that the acute bronchitis episodes in service all resolved without further disability and true chronic bronchitis was not diagnosed until many years after service.  The examiner acknowledged the notation of questionable chronic bronchitis and noted that the subsequent clinical course for that illness was treatment for "acute bronchitis."  Further, the examiner noted that "the Veteran was too young at that time in January 1967 to have developed 'chronic bronchitis.'"

The only evidence of record suggesting a connection between the Veteran's eye disorder, lung disorder and sinus disorder and his active duty service is the Veteran and appellant's own testimony.  Although the Veteran and appellant may sincerely believe that his disabilities were related to his active duty service, the issue of whether the Veteran had a disability as a result of in-service treatment for acute illnesses is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, based on the complexity of the medical question, the Board finds that the Veteran and the appellant cannot provide a specific diagnosis of a disability and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The medical opinions provide highly probative evidence against these claims. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for an eye disorder, lung disorder and sinus disorder are not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ear Hearing Loss

The Veteran asserted that he had bilateral hearing loss and tinnitus as a result of his active duty service.

After a May 2011 VA examination confirming a diagnosis of bilateral hearing loss and tinnitus, the RO granted entitlement to service connection for left ear hearing loss and tinnitus.  The RO did not grant entitlement to service connection for right ear hearing loss because the Veteran's right ear hearing was normal upon separation and there was no significant threshold shift during his active duty service.

In light of the Veteran's in-service noise exposure, and his service connection for left ear hearing loss and tinnitus, the Board gives the Veteran the benefit of the doubt and finds that service connection for right ear hearing loss is warranted.  Further discussion of the evidence is simply not warranted.

Duties to Notify and Assist 

Preliminarily, the Board notes that the Veteran's claim for entitlement to service connection for right ear hearing loss was granted in full.  A discussion of the duties to notify and assist as they apply to this claim is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a September 2005 and subsequent addendum letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran was also afforded adequate examinations.  VA provided the Veteran with an examination and opinion regarding diabetes, an eye disorder, a lung disorder and a sinus disorder in May 2011.  The appellant was also provided with an addendum opinion regarding a lung disorder in April 2014.  As discussed above, the examinations and opinions were more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran was afforded an adequate examination on the issues of entitlement to service connection for diabetes, an eye disorder, a lung disorder and a sinus disorder.  

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for right ear hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


